Order entered January 19, 2017




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00817-CR

                            RAYNALDO RIVERA ORTIZ, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Collin County, Texas
                             Trial Court Cause No. 004-85328-2015

                                            ORDER
        Before the Court is Official Court Reporter Denise Condran’s January 17, 2017 fourth

request for an extension of time to file the reporter’s record. The reporter’s record in this appeal

was originally due October 13, 2016.

        Ms. Condran’s request is GRANTED to the extent we ORDER Official Court Reporter

Denise Condran to file the reporter’s record in this appeal within FIFTEEN DAYS of the date of

this order. Should Ms. Condran fail to do so, the Court will utilize its available remedies which

include abating the appeal for a hearing in the trial court or ordering that Ms. Condran not sit

until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable David Rippel,

Presiding Judge, County Court at Law No. 4; to Denise Condran, official court reporter of

County Court at Law No. 4; and to all counsel.


                                                 /s/   ADA BROWN
                                                       JUSTICE